Opinion filed September 27, 2007












 








 




Opinion filed September
27, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00006-CV 
                                                    __________
 
                                    AHN
CORPORATION, Appellant
 
                                                             V.
 
                                  BARRY
 SCARBOROUGH, Appellee
 

 
                                          On
Appeal from the 70th District Court
 
                                                           Ector County , Texas
 
                                                Trial
Court Cause No.  A-121,406
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to dismiss the appeal.  In the
motion, the parties state that all matters in controversy have been fully
compromised and settled.  The motion is granted, and the appeal is dismissed.
 
PER CURIAM
September 27,
2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.